[Cite as State v. Soupe, 2021-Ohio-4114.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO/CITY OF HAMILTON,                  :

        Appellee,                                 :         CASE NO. CA2021-06-059

                                                  :              OPINION
     - vs -                                                      11/22/2021
                                                  :

 MICHAEL SOUPE AKA MICHAEL G.                     :
 SOAPE,
                                                  :
        Appellant.




                  CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                                Case No. 20CRB02869


Vaughn Stupart, City of Hamilton Prosecutor, for appellee.

Engel & Martin, LLC, and Mary K. Martin, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, Michael Soupe aka Michael G. Soape, appeals from the sentence

he received in the Hamilton Municipal Court, arguing the trial court erred in calculating his

jail-time credit. For the reasons set forth below, we affirm appellant's sentence.

        {¶2}     On September 9, 2020, appellant was arrested and charged with one count

of burglary, a felony of the second degree, in Case No. 20CRA02868 and with one count

of criminal damaging, a misdemeanor of the second degree, in Case No. 20CRB02869.
                                                                      Butler CA2021-06-059

The charges arose after appellant intentionally drove his vehicle into his ex-girlfriend's

vehicle and then attempted to gain entry into his ex-girlfriend's home after breaking the

home's windows with a baseball bat.

       {¶3}   On September 10, 2020, appellant was granted an OR bond in Case No.

20CRB02869.       The trial court imposed a $50,000 cash/surety bond in Case No.

20CRA02868, but appellant remained jailed as he did not pay this bond.

       {¶4}   On September 17, 2020, appellant waived preliminary hearings in both cases

and the cases were bound over to be considered by the Butler County Grand Jury. The

grand jury chose not to indict appellant on the felony charge of burglary. Instead, the grand

jury returned the indictment with the initial second-degree misdemeanor charge of criminal

damaging and two new misdemeanors: (1) domestic violence, a misdemeanor of the fourth

degree, and (2) criminal damaging, a misdemeanor of the second degree. Appellant, now

charged with three misdemeanor offenses, had the charges returned to the Hamilton

Municipal Court for further proceedings.

       {¶5}   The initial misdemeanor charge of criminal damaging continued under Case

No. Case No. 20CRB02869.          However, the new misdemeanor charges for domestic

violence and criminal damaging were assigned a new case number, Case No.

20CRB03406.

       {¶6}   On May 5, 2021, appellant appeared before the municipal court in both Case

No. 20CRB02869 and Case No. 20CRB03406 and pled guilty to all charges. With respect

to the criminal damaging charge in Case No. 20CRB02869, the trial court sentenced

appellant to 90 days in jail, with jail-time credit for two days. The court then suspended the

sentence, placed appellant on supervised community control for two years, and imposed

court costs, a $300 fine, and $1,100 in restitution.

       {¶7}   With respect to the criminal damaging charge in Case No. 20CRB03406, the

                                             -2-
                                                                    Butler CA2021-06-059

court sentenced appellant to 90 days in jail, with jail-time credit for two days. The court

indicated the sentence was "consecutive to [his] other sentence" in Case No. 20CRB02869.

However, the court suspended the sentence and placed appellant on supervised

community control for two years. The court also imposed court costs, a $300 fine, and

$6,000 in restitution.   Finally, on appellant's domestic violence charge in Case No.

20CRB03406, the trial court imposed a $100 fine and a 30-day jail sentence, with jail-time

credit for two days. The court ordered the sentence to be served "consecutively to [the]

other two charges," but suspended the jail sentence and sentenced appellant to two years

of supervised community control.

      {¶8}   When the trial court imposed appellant's sentence on the charges in Case No.

20CRB03406, appellant objected to only receiving two days of jail-time credit, arguing he

was entitled to credit of 40 to 45 days. The following discussion then occurred:

             THE DEFENDANT: I did 45 days in jail, 40 something days in
             jail.

             THE COURT: You did, but it was on your felony case and you
             didn't do them on these charges. These - -

             THE DEFENDANT: Yeah, yeah, because I – yeah.

             THE COURT: It was - -

             [DEFENSE COUNSEL]: I think it was vandalism.

             THE COURT: It was on his felony case and he didn't get credit
             for them on these cases.

             [DEFENSE COUNSEL]: Well I –

             THE DEFENDANT: It was the same charges.

             [DEFENSE COUNSEL]: It was essentially the same charges.

             THE DEFENDANT: Yeah. I – I –

             [DEFENSE COUNSEL]: It was reduced.


                                           -3-
                                                                                    Butler CA2021-06-059

                THE COURT: It was essentially the same charge, but it wasn't
                the same charge. It was a felony case, and he was not in on
                these. I can't give him credit for things that he wasn't in for.

                [DEFENSE COUNSEL]: It's the same set of facts. It was just
                alleged to be a higher level offense that the Grand Jury didn't
                agree to.

                THE COURT: Okay. Well, I'm not making you serve the days.
                I'm suspending them. If you think that it is incorrect, you're
                certainly welcome to appeal to the Court of Appeals and see if
                they want to address whether or not you get credit for these
                days, that from my perspective he wasn't in jail for.

        {¶9}    Appellant now appeals, raising the following as his sole assignment of error:

        {¶10} THE TRIAL COURT VIOLATED APPELLANT'S CONSTITUTIONAL EQUAL

PROTECTION RIGHTS.

        {¶11} Appellant contends his equal protection rights were violated when the trial

court refused to award jail-time credit for the full amount of time he spent in jail while

awaiting trial on the charges that stemmed from the September 9, 2020 incident that led to

his arrest.1

        {¶12} As an initial matter, we note that the only case appellant appealed from was

Case No. 20CRB02869. Though appellant attached sentencing entries from both Case No.

20CRB02869 and Case No. 20CRB03406 to his June 4, 2021 Notice of Appeal, the Notice

of Appeal only designated Case No. 20CRB02869 as the judgment being appealed. It

appears that appellant's appellate counsel attempted to remedy this problem by filing an

Amended Notice of Appeal on June 29, 2021. However, the Amended Notice of Appeal

was not filed in compliance with App.R. 3 and 4, as it was untimely, had not been filed in

both the trial court and appellate court, and failed to designate Case No. 20CRB03406 as




1. Appellee, the state of Ohio/city of Hamilton, elected not to file an appellate brief. Thus, in accordance with
App.R. 18(C), "in determining the appeal, the court may accept the appellant's statement of the facts and
issues as correct and reverse the judgment if appellant's brief reasonably appears to sustain such action."

                                                     -4-
                                                                                    Butler CA2021-06-059

the additional judgment being appealed. See App.R. 3(D) and (F)(1) and (2).2

        {¶13} An appellate court "'does not have jurisdiction to review the trial court's

decision absent the filing of a notice of appeal pursuant to App.R. 4, App.R. 5, and R.C.

2505.04.'" State v. El-Jones, 9th Dist. Summit No. 26136, 2012-Oio-4134, ¶ 42, quoting

State v. Daniels, 9th Dist. Lorain No. 98CA007211, 2001 Ohio App. LEXIS 1277, * 12 (Mar.

21, 2001). See also State v. Beyduk, 12th Dist. Warren No. CA2017-10-144, 2018-Ohio-

1690, ¶ 10 (finding court lacked jurisdiction over the appeal due to appellant's failure to

comply with App.R. 3[A] and 4[A]). This court, therefore, does not have jurisdiction to review

the judgment in Case No. 20CRB03406. Rather, we are limited to reviewing the judgment

entered in Case No. 20CRB02869, from which there was a proper notice of appeal filed.3

        {¶14} Turning to the issue of jail-time credit, we note that "[t]he Equal Protection

Clause requires that all time spent in jail prior to trial and prior to commitment by a prisoner

who is unable to afford bail must be credited to the prisoner's sentence." State v. Macko,

12th Dist. Clermont No. CA2019-08-068, 2020-Ohio-3410, ¶ 14, citing State v. Fugate, 117

Ohio St.3d 261, 2008-Ohio-856, ¶ 7. This principle is codified in R.C. 2949.08(C)(1), which

requires the jailer in charge of a jail to "reduce the sentence of a person delivered into the

jailer's custody * * * by the total number of days that the prisoner was confined for any

reason arising out of the offense for which the person was convicted and sentenced,



2. The Amended Notice of Appeal, which was only filed in the appellate court, improperly claimed that the
original Notice of Appeal had been filed in Case No. 20CRB03406 and sought to add Case Nos. 20CRA02868
and 20CRB02869 to the appeal. However, as discussed above, the original Notice of Appeal only designated
Case No. 20CRB02869 as the judgment being appealed. Case No. 20CRB03406 has not been identified in
a properly filed Notice of Appeal. As such, this court lacks jurisdiction to review the judgment filed in Case
No. 20CRB03406.

3. On July 16, 2021, this court granted appellant's request to supplement the record with the entire trial court
file from Case Nos. 20CRA02868 and 20CRB02869. State v. Soape, 12th Dist. Butler No. CA2021-06-059
(July 16, 2021) (Entry Granting Motion to Supplement the Record). Appellant never sought leave to include
the trial court file from Case No. 20CRB03406. As such, the trial court record in Case No. 20CRB03406 is
not before us. To the extent our decision discusses events that transpired in Case No. 20CRB03406, we
have obtained such information from filings in Case No. 20CRB02869 that reference Case No. 20CRB03406
or from the combined plea and sentencing hearing that occurred on May 5, 2021.

                                                     -5-
                                                                        Butler CA2021-06-059

including confinement in lieu of bail while awaiting trial * * *." See also R.C. 2967.191(A)

(requiring the department of rehabilitation and correction to reduce the prison term of a

prisoner by the total number of days that the prisoner was confined for any reason arising

out of the offense for which the prisoner was convicted and sentenced). The trial court is

required to determine "the number of days of confinement that a defendant is entitled to

have credited toward his sentence." State ex rel. Rankin v. Ohio Adult Parole Auth., 98

Ohio St.3d 476, 2003-Ohio-2061, ¶ 7.

       {¶15} "When a defendant is sentenced to consecutive terms, the terms of

imprisonment are served one after another. Jail-time credit applied to one prison term gives

full credit that is due, because the credit reduces the entire length of the prison sentence."

Fugate at ¶ 22. Therefore, where prison or jail terms are imposed consecutively, jail-time

credit shall be applied only once, to the total term. Id. at ¶ 10. Conversely, when a

defendant is sentenced to concurrent terms for multiple charges, jail-time credit must be

applied toward each concurrent term. Id. at syllabus.

       {¶16} In the present case, appellant was not sentenced to a jail term, but rather

sentenced to a term of community control and suspended jail terms on each of his

convictions.   In imposing appellant's sentence for criminal damaging in Case No.

20CRB02869, the trial court correctly noted that appellant had only been held in jail on the

charge for two days before being released in that case on an OR bond.

       {¶17} As for appellant's convictions for domestic violence and criminal damaging in

Case No. 20CRB03406, the court awarded jail-time credit for only two days. As the record

in Case No. 20CRB03406 is not before us, we cannot determine the amount of credit

appellant is entitled to for the time he spent jailed in lieu of bail on these charges. We note,

however, that if appellant were to violate the terms of his community control, and the trial

court were to impose the suspended jail sentences consecutively, at that time appellant

                                             -6-
                                                                      Butler CA2021-06-059

would be permitted to file a motion with the trial court requesting a calculation of jail-time

credit. See State v. Middletown, 8th Dist. Cuyahoga No. 106824, 2018-Ohio-5038, ¶ 9.

       {¶18} Accordingly, given that appellant's appeal is limited to the judgment in Case

No. 20CRB02869 and the number of days of confinement was properly determined in that

case, we find no merit to appellant's assignment of error challenging the trial court's

calculation of jail-time credit. Appellant's equal protection rights were not violated and his

sole assignment of error is overruled.

       {¶19} Judgment affirmed.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                            -7-